Title: To Thomas Jefferson from Samuel Hanson, 14 September [1801]
From: Hanson, Samuel
To: Jefferson, Thomas



Dear Sir,
George-Town, 14th Septr., 1800 [i.e., 1801].

The Interest you have had the Goodness to express for my well fare will excuse my troubling you with the Enclosed Letter from my friend, Judge Tilghman—and my informing you that in consequence of it, I was induced to relinquish my pursuit at Philadelphia. Indeed I should not have engaged in it had I known, what is now generally supposed to be the case, that the Salary will be less than my present one
  The Resignation of Mr. Meredith was announced here a few days ago. The universal rumour of the district is that I am to succeed him. I do assure you, Sir, that no intimations, the most distant, of mine have given rise to it. Should, however, my pretensions be considered such as to warrant the appointment, it would lay me under infinite obligations
  
I felicitate you on the recent triumph of Republicanism in the Election of Democratic Electors of the Senate in the State of Maryland. In the district contiguous to the District of Columbia the progress of Democracy is remarkable, the Numbers having encreased, since the last Election, in the ratio of 2½ to 1. During the contest I met with some of the electioneering Hand-Bills. In one of them the Federal Partizan dwelt a good deal upon the nefarious invitation to the Infidel Tom Paine. His opponent replied by descanting on the Eastern Sorcery which can convert Seven Black Horses into House-Hold Furniture. The Event of the Election has proved that even Infedelity is a crime more rancid, in the Eyes of the Sovereign People, than the Sin of Witchcraft.
Excuse my freedom—and do not, I pray you, Sir, imput it to any abatement of the perfect respect & Esteem with which I am
Dear Sir Your much-obliged & grateful Sert

S Hanson of Saml

